Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-10 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al  (2021/0044684).
Consider claim 1, Baek et al teach an electronic device (Fig. 1) comprising: a display (par. 0031; 0042; display 10/3301); a main board disposed under the display (par. 0042; Fig. 3; “a first printed circuit board 340, a second printed circuit board 345”); a component connector disposed on a surface of the main board (par. 0049-0050; “An electrical element may be mounted on the first printed circuit board 340. The electrical element may include, for example, and without limitation, a processor, a memory, and/or an interface…The interface, for example, may electrically or physically connect the electronic device 300 with an external electronic device and may include a USB connector, an SD card/MMC connector, or an audio connector”); a supporting member configured to surround at least two side surfaces of the component connector  and disposed on the surface of the main board (par. 0029-0030; 0042; “a conductive support member (e.g., support) 310 (or, a metal housing, a metal frame, or a metal support member), a first support member (e.g., support) 311 (e.g., a bracket), a first printed circuit board 340, a second printed circuit board 345, a board support member (e.g., support) 346”); and a sensor module including a sensor facing at least a portion of the component connector and a sensor substrate (par. 0048; “An insulating member capable of interrupting electrical connection between the sensor 325 and the conductive support member 310 may be disposed around the recess or the hole”) stacked with the sensor and attached to the supporting member, wherein the sensor substrate is separably connected to the supporting member (par. 0060-0061; “the sensor 325 may be disposed on one side of the upper surface of the display 330 (or, the rear surface or the surface facing in the second direction (−y-axis direction)) that is opposite to the front surface (e.g., the surface facing in the first direction (+y-axis direction)) on which the screen is displayed…The conductive support member 310 may be disposed over the sensor 325, and the first printed circuit board 340, the second printed circuit board 345, and the board support member 346 disposed to surround the second printed circuit board 345 may be stacked above at least part of the conductive support member 310”).
Consider claim 2, Baek et al teach further comprising a bracket configured to form a first space in which the sensor is positioned and a second space partitioned from the first space and adjacent to the sensor (par. 0042; 0060-0061 “a conductive support member (e.g., support) 310 (or, a metal housing, a metal frame, or a metal support member), a first support member (e.g., support) 311 (e.g., a bracket)”; “The conductive support member 310 may be disposed over the sensor 325, and the first printed circuit board 340, the second printed circuit board 345, and the board support member 346 disposed to surround the second printed circuit board 345 may be stacked above at least part of the conductive support member 310”).
Consider claim 5, Baek et al teach wherein the supporting member includes at least one opening formed in a region corresponding to a front surface or a side surface of the component connector (par. 0031; 0048; 0083).
Consider claim 6, Baek et al teach wherein the supporting member comprises: a first wall formed along a first side surface of the component connector; a second wall formed along a second side surface of the component connector; and a first opening corresponding to at least a portion of a third side surface of the component connector, and wherein a circuit board extending from the component connector passes through the first opening (par. 0048; 0078).
Consider claim 7, Baek et al teach wherein the supporting member includes: a first wall formed along a first side surface of the component connector; a second wall formed along a second side surface of the component connector; a third wall formed along a third side surface of the component connector and extending from the first wall or the second wall; and a first opening corresponding to at least a portion of a fourth side surface of the component connector, and wherein a circuit board extending from the component connector passes through the first opening (par. 0048; 0078).
Consider claim 8, Baek et al teach wherein: the supporting member is open at least a portion of the front surface facing a first direction, and the front surface facing the first direction of the component connector and a rear surface of the sensor substrate substantially face each other (par. 0048).
Consider claim 9, Baek et al teach wherein a height of the supporting member is the same as or larger than the height of the component connector (par. 0030; 0075).
Consider claim 10, Baek et al teach wherein the component connector and the sensor substrate are spaced a predetermined distance from each other (par. 0050; 0064).
Consider claim 12, Baek et al teach wherein the sensor and the component connector are disposed in an upper region of the display when seen from a front surface of the display (par. 0044; 0060).
Consider claim 13, Baek et al teach wherein the sensor includes at least one of an illumination sensor, a biosensor, a temperature sensor, a humidity sensor, a magnetic sensor, an acceleration sensor, a grip sensor, a proximity sensor, a color sensor, and an IR (Infrared) sensor (par. 0003; 0035).
Consider claim 14, Baek et al inherently teach wherein the component connector includes a camera connector connecting a camera module to the main board (par. 0031; 0049).
Consider claim 15, Baek et al teach an electronic device (Fig. 1) comprising: a housing; a display disposed in the housing and including a first surface facing a first direction and a second surface facing a second direction that is an opposite direction to the first direction (par. 0029; 0032; 0042; “the electronic device 100 according to an embodiment may include a housing 110 that includes a first surface (or, a front surface) 110A, a second surface (or, a rear surface) 110B”; “The display 101 may be exposed through, for example, a large portion of the front plate 102. In some embodiments, at least part of the display 101 may be exposed through the front plate 102 that forms the first surface 110A and the first areas 110D of the side surfaces 110C”); a first plate disposed to face the second surface of the display and including a third surface facing the first direction (par. 0029; 0042; “side surfaces 110C that surround a space between the first surface 110A and the second surface 110B”; “The side surfaces 110C may be formed by a metal support member (or, a “side member”) 118 that is coupled with the front plate 102 and the back plate 111 and that contains metal and/or a polymer”); a connector disposed on the third surface of the first plate (par. 0049-0050; “An electrical element may be mounted on the first printed circuit board 340. The electrical element may include, for example, and without limitation, a processor, a memory, and/or an interface…The interface, for example, may electrically or physically connect the electronic device 300 with an external electronic device and may include a USB connector, an SD card/MMC connector, or an audio connector”); a supporting member disposed on the third surface to surround at least a portion of the connector (par. 0029-0030; 0042; “a conductive support member (e.g., support) 310 (or, a metal housing, a metal frame, or a metal support member), a first support member (e.g., support) 311 (e.g., a bracket), a first printed circuit board 340, a second printed circuit board 345, a board support member (e.g., support) 346”); a sensor facing at least a portion of the connector; and a second plate disposed between the sensor and the supporting member, wherein the second plate is disposed to be separable from the supporting member (par. 0060-0061; “the sensor 325 may be disposed on one side of the upper surface of the display 330 (or, the rear surface or the surface facing in the second direction (−y-axis direction)) that is opposite to the front surface (e.g., the surface facing in the first direction (+y-axis direction)) on which the screen is displayed…The conductive support member 310 may be disposed over the sensor 325, and the first printed circuit board 340, the second printed circuit board 345, and the board support member 346 disposed to surround the second printed circuit board 345 may be stacked above at least part of the conductive support member 310”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 16-18 is/are rejected under 35 U.S.C. 103 as being obvious over Baek et al  (2021/0044684) in view of Xie (2019/0208045) or Park et al (2019/0012544).
The applied reference has a common assignee/applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Consider claim 3, Baek et al teach components/elements and structures being mounted in the electronic device (par. 0046; 0049) and insulating member (e.g., including an insulating material such as insulating tape and conductive tape) may be disposed between components/elements and structures (par. 0055; 0088). Baek et al did not explicitly suggest of adhesive member disposed between the bracket and the sensor substrate to fix a position of the sensor disposed in the first space. In the same field of endeavor, Xie teaches an electronic device assembly utilizing glue/seal for mounting of elements/components (par. 0057;0059). Likewise, Park et al teach an electronic device structure utilizing seal/adhesive for mount of components/elements (par. 0102; 0109). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to substitute Baek et al mounting material with adhesive/seal of Xie or Park et al and the result would have been predictable and resulted in utilizing variations of known type of mounting materials for mounting of elements/components in an electronic device. 
Consider claim 4,  Baek et al did not explicitly suggest further comprising a second adhesive member disposed between the display and the bracket to seal at least a portion of the second space. In the same field of endeavor, Park et al teach an electronic device structure utilizing seal/adhesive for sealing or waterproofing the electronic device (par. 0087; 0107). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the teaching of Park et al into view of  Baek et al for the purpose suggested above.
Consider claim 16, Baek et al teach wherein: a first portion of the housing is coupled by a first member disposed on the second plate, and the first portion, the first member, and the second plate provide a first space in which the sensor is mounted (Fig. 3). Baek et al did not explicitly suggest where the housing is coupled by a first adhesive member. In the same field of endeavor, Xie teaches an electronic device assembly utilizing glue/seal for mounting of elements/components (par. 0057;0059). Likewise, Park et al teach an electronic device structure utilizing seal/adhesive for mount of components/elements (par. 0087; 0102; 0107; 0109). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to substitute Baek et al mounting material with adhesive/seal of Xie or Park et al and the result would have been predictable and resulted in utilizing variations of known type of mounting/sealing materials for mounting and sealing of elements/components in an electronic device. 
Consider claim 17, Baek et al teach wherein: the second surface of the display is coupled to a second portion of the housing by a second member, and the second portion, the second member, and the display provide a second space including a sound channel of a speaker or a receiver (par. 0033-0034; Fig. 3). Baek et al did not explicitly suggest where the display is coupled to a second portion of the housing by a second adhesive member. In the same field of endeavor, Xie teaches an electronic device assembly utilizing glue/seal for mounting of elements/components (par. 0057;0059). Likewise, Park et al teach an electronic device structure utilizing seal/adhesive for mount of components/elements (par. 0087; 0102; 0107; 0109). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to substitute Baek et al mounting material with adhesive/seal of Xie or Park et al and the result would have been predictable and resulted in utilizing variations of known type of mounting/sealing materials for mounting and sealing of elements/components in an electronic device. 
Consider claim 18, Baek et al did not explicitly suggest wherein the second plate and the supporting member are bonded by a third adhesive member. In the same field of endeavor, Xie teaches an electronic device assembly utilizing glue/seal for mounting of elements/components (par. 0057;0059). Likewise, Park et al teach an electronic device structure utilizing seal/adhesive for mount of components/elements (par. 0087; 0102; 0107; 0109). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to substitute Baek et al mounting material with adhesive/seal of Xie or Park et al and the result would have been predictable and resulted in utilizing variations of known type of mounting/sealing materials for mounting and sealing of elements/components in an electronic device. 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being obvious over Baek et al  (2021/0044684) in view of Park et al (2019/0012544).
The applied reference has a common assignee/applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Consider claim 19, Baek et al teach an electronic device (Fig. 1) comprising: a display (par. 0032; “The display 101 may be exposed through, for example, a large portion of the front plate 102. In some embodiments, at least part of the display 101 may be exposed through the front plate 102 that forms the first surface 110A and the first areas 110D of the side surfaces 110C”); a printed circuit board disposed under the display (par. 0042; Fig. 3; “a first printed circuit board 340, a second printed circuit board 345”) and including a first section in which a connector is formed and a second section formed around the first section (par. 0049-0050; “An electrical element may be mounted on the first printed circuit board 340. The electrical element may include, for example, and without limitation, a processor, a memory, and/or an interface…The interface, for example, may electrically or physically connect the electronic device 300 with an external electronic device and may include a USB connector, an SD card/MMC connector, or an audio connector”); a camera connector disposed between the display and the printed circuit board and electrically coupled to the connector disposed in the first section (par. 0031; 0049; “the electronic device 100 may include at least one of a display 101, audio modules 103, 107, and 114, sensor modules 104, 116, and 119, camera modules 105, 112, and 113, key input devices 117, a light emitting element 106, a pen input device 120, or connector holes 108 and 109”; “An electrical element may be mounted on the first printed circuit board 340”); a supporting member including at least two walls disposed in the second section and spaced apart from the camera connector to surround at least two side surfaces of the camera connector and a first opening configured to provide a passage of a flexible circuit board extending from the camera connector (par. 0029-0030; 0042; “a conductive support member (e.g., support) 310 (or, a metal housing, a metal frame, or a metal support member), a first support member (e.g., support) 311 (e.g., a bracket), a first printed circuit board 340, a second printed circuit board 345, a board support member (e.g., support) 346”); a sensor substrate disposed on the camera connector and the supporting member and bonded to the supporting member (par. 0048; “An insulating member capable of interrupting electrical connection between the sensor 325 and the conductive support member 310 may be disposed around the recess or the hole”); a sensor coupled on the sensor substrate and facing the display (par. 0060-0061; “the sensor 325 may be disposed on one side of the upper surface of the display 330 (or, the rear surface or the surface facing in the second direction (−y-axis direction)) that is opposite to the front surface (e.g., the surface facing in the first direction (+y-axis direction)) on which the screen is displayed…The conductive support member 310 may be disposed over the sensor 325, and the first printed circuit board 340, the second printed circuit board 345, and the board support member 346 disposed to surround the second printed circuit board 345 may be stacked above at least part of the conductive support member 310”); a bracket configured to form a first space in which the sensor is disposed and a second space separated from the first space and adjacent to the sensor (par. 0042; 0060-0061 “a conductive support member (e.g., support) 310 (or, a metal housing, a metal frame, or a metal support member), a first support member (e.g., support) 311 (e.g., a bracket)”; “The conductive support member 310 may be disposed over the sensor 325, and the first printed circuit board 340, the second printed circuit board 345, and the board support member 346 disposed to surround the second printed circuit board 345 may be stacked above at least part of the conductive support member 310”).
Baek et al did not explicitly suggest and an adhesive member bonded to the bracket around the second space to seal at least a portion of the second space. In the same field of endeavor, Park et al teach an electronic device structure utilizing seal/adhesive for sealing or waterproofing the electronic device (par. 0087; 0107). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the teaching of Park et al into view of  Baek et al for the purpose suggested above.
	Consider claim 20, Baek et al teach wherein the supporting member comprises: a first wall spaced apart along a first side surface of the camera connector; a second wall spaced apart along a second side surface of the camera connector; a third wall spaced along a third surface of the camera connector and extending from the first wall or the second wall; and a second opening corresponding to at least a portion of a front surface of the camera connector (par. 0048; 0078).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
August 22, 2022